Citation Nr: 1818227	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  09-35 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected bilateral pes planus and/or service-connected depression.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's mother, and Veteran's brother


ATTORNEY FOR THE BOARD

Laura A. Crawford, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Army from July 1980 to January 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In December 2010, the Veteran was afforded a hearing before a Veterans Law Judge (VLJ) other than the undersigned.  In June 2012, the Veteran was informed that the VLJ who had conducted his December 2010 Board hearing had retired, and that he had a right to an additional hearing before a different VLJ.  In November 2012, the Veteran was afforded this additional hearing before another VLJ.  In April 2016, the Veteran was informed that the VLJ who conducted his November 2012 hearing was unavailable to participate in the decision on his appeal.  In April 2016, the Veteran indicated he did not want an additional Board hearing.  The transcripts of the Veteran's December 2010 and November 2012 Board hearings are of record and have been reviewed by the undersigned.

In July 2010 and July 2012, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) to arrange for Board hearings.  In March 2011, November 2014, November 2016, and September 2017, the Board remanded this matter to the AOJ for additional development.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disorder occurred after and is not etiologically related to his active service.

2.  The Veteran's service-connected bilateral pes planus has not caused or aggravated the Veteran's lumbar spine disorder. 

3.  The Veteran's service-connected depressive disorder has not caused or aggravated the Veteran's lumbar spine disorder. 


CONCLUSION OF LAW

The service-connection criteria for a lumbar spine disorder, to include as secondary to service-connected bilateral pes planus and/or service-connected depression, have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that nexus may be demonstrated by a showing of continuity of symptomatology where the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a)).  
 
Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 8 Vet. App. 374 (1995).
 
In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

With regard to a present disability, post-service VA treatment records show the Veteran was treated for chronic low back pain beginning in 2002.  Further, several VA examinations from September 2008 through February 2017 have diagnosed the Veteran with disorders of the lumbar spine, including degenerative disc disease.  Thus, the first element of Shedden/Caluza is met. 

With regard to an in-service event or injury, the Veteran testified in the October 2010 hearing that he had no in-service injury to his back.  Further, the Veteran has repeatedly stated that his low back pain is related to his service-connected pes planus and was not directly related to an in-service event or injury.  See Veteran's December 2007 informal claim, December 2008 notice of disagreement, September 2009 VA Form 9, October 2010 hearing testimony, and April 2016 correspondence. Also, service treatment records do not show the claimant was treated for any complaints of back pain during service.  

However, the Board notes the Veteran's November 2012 hearing testimony and February 2017 correspondence in which he stated his back pain began during his third attempt to complete basic training.  However, given the Veteran's prior consistent and credible statements that his back pain did not being until after service, the Board must give less probative value to these statements.  

Thereby,  the sum of the evidence does not support evidence of an in-service occurrence of back pain.  Thus, the second element of Shedden/Caluza has not been met for a direct theory of service connection.  However, as the Veteran is service connected for pes planus and depression, the second element of service connection has been met under Wallin.  

Thus, the remaining question is whether there is a medical nexus between one of the Veteran's service-connected disabilities and his lumbar spine disorder.  

The preponderance of the evidence weighs against a relationship between the Veteran's lumbar spine disorder and service-connected pes planus.  A February 2017 VA examiner found it was less likely than not that the Veteran's service-connected bilateral pes planus caused or aggravated any identified low back disorder.  The examiner further provided that a review of the Veteran's medical record showed no documentation of a grossly abnormal gait.  Further, the doctor stated that medical knowledge does not support that service-connected bilateral pes planus can aggravate a low back disorder in the absence of a grossly abnormal gait, which cannot be corrected.  The examiner cited to the Veteran's medical record showing evidence of normal gait.  Further, in November 2017, a VA examiner also opined the Veteran's pes planus did not cause or aggravate the Veteran's lumbar spine disorder on the basis that the two conditions are anatomically, etiologically, and pathophysiologically separate and cannot be causally related.  The examiner further opined the Veteran's lumbar spine disorder is likely to be secondary to the multiple accidents and injuries the Veteran was involved in post-service and due to the natural aging process.  The Board finds these opinions highly probative in finding the Veteran's service-connected pes planus did not cause or aggravate his lumbar spine disorder.  

The preponderance of the evidence also weighs against a relationship between the Veteran's lumbar spine disorder and service-connected depression.  The November 2017 VA examiner opined the Veteran's lumbar spine condition was less likely than not caused or aggravated by his service-connected depression.  The examiner again provided that the lumbar spine disorder was likely secondary to the multiple accidents and injuries in which the Veteran was involved in post-service as well as due to the natural aging process.  The examiner was asked to comment of the October 2013 VA treatment note which indicated the Veteran's back pain was due to "tension."  The examiner stated she could not provide insight as to the meaning of another examiner's statements; however, known medical knowledge does not support that depression can cause degenerative disc disease of the lumbar spine.  The Board finds this opinion highly probative in finding the Veteran's service-connected depression did not cause or aggravate his lumbar spine disorder. 

The Veteran's own lay opinion in this matter (that his back condition is related to his service-connected impairments) is not probative evidence.  Lay persons are competent to provide opinions on some medical issues; however, the diagnosis and etiology of a low back condition is complex and could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the Board finds that the weight of the evidence is against finding the Veteran's lumbar spine disorder is related to his service-connected pes planus or depression. 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  As the preponderance of the evidence is against the claim, further application of the benefit-of-the-doubt doctrine is not warranted. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Board is grateful for the Veteran's honorable service, and this decision is not meant to detract in any way from the Veteran's service.  Unfortunately, however, for the reasons and bases discussed above, the competent and probative evidence of record preponderates against a finding that the Veteran's lumbar spine disorder is service connected.

ORDER

Entitlement to service connection for a lumbar spine disorder is denied. 




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


